ORDER
PER CURIAM.
Movant Horashio Pritchett appeals from the judgment denying his motion for post-conviction relief pursuant to Rule 24.035. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).